Citation Nr: 9923534	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-08 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
fracture to the right knee, 
currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for residuals of a 
fracture to the right ring and 
little finger, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in February 1998, a statement of the case was issues 
in May 1998, and a substantive appeal was received in May 
1998.  In June 1999, the veteran testified before the 
undersigned member of the Board sitting at the RO. 


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a fracture 
of the right knee are manifested by complaints of pain, but 
with no instability; flexion is to 124 degrees and extension 
is to 0 degrees.

2.  The veteran is right handed.

3.  The veteran's service-connected residuals of fractures of 
the right little and ring fingers have resulted in ankylosis 
and some difficulty in grip.



CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a rating in 
excess of 10 percent for the veteran's service-connected 
residuals of a fracture to the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40-4.45, 4.59, 4.71a, Diagnostic Code 5010 (1998).

2.  The schedular criteria for entitlement to a 20 percent 
rating for the 
veteran's service-connected residuals of fractures to the 
right ring and little finger have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40-4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5223 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his service-connected disabilities 
listed above have worsened in severity, mandating an 
increased evaluation for each.  Specifically, he wrote on his 
substantive appeal of May 1998 that his right knee gives way 
constantly and that he has arthritis in that knee.  He also 
reported constant pain and swelling of that knee and that he 
is unable to stand or put pressure on the right knee alone.  
He also reported that his finger disability affects his 
driving and ability to grip things.  Moreover, he testified 
at a hearing before the undersigned in June 1999 that that 
his knee and fingers continued to cause serious problems.  
Therefore, he urges the Board to increase the evaluations for 
each disorder.

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffree v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased 
evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  After 
reviewing the evidence, including the reports of VA 
examinations in December 1997, the Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Where entitlement 
to compensation has already been established and an increase 
in disability ratings is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59. 

Service connection for the veteran's knee disorder was 
established by rating decision dated May 1947.  A 
noncompensable evaluation was assigned.  A 20 percent 
evaluation was assigned in July 1947.  In May 1956, this 
evaluation was decreased and the veteran was again assigned a 
noncompensable rating.  This rating was subsequently 
increased to 10 percent disabling by rating decision of 
November 1989.  That rating remains in effect and is under 
appeal.  Service connection for the veteran's residuals of 
finger fractures was established by rating decision dated 
March 1992 and a 10 percent evaluation was assigned.  That 
rating also remains in effect and is now under appeal.

I. Residuals of Right Knee Fracture

At the VA examination conducted in December 1997, the veteran 
reported that he has occasional sharp pain in his right knee.  
He also reported that he did not take any pain medication 
except for one aspirin at night but that "the knee flares up 
every week or two and stays that way for one or two days".  
The examiner noted that the veteran did not use a brace or 
crutch and that there was no dislocation noted.  There was, 
further, no inflammatory arthritis noted.  Range of motion 
was as follows: flexion to the right to 124 degrees, flexion 
to the left of 124 degrees, extension to the right to 0 
degrees, extension to the left to 0 degrees.  Stability was 
noted to be excellent.  The veteran was diagnosed with post 
fracture degenerative joint disease of the right knee with no 
limitation of motion or pain. 

Outpatient VA medical records from March 1996 to October 1997 
have also been submitted in connection with the claim.  These 
records show that the veteran has had continuing problems 
with asthma and chronic obstructive pulmonary disease (COPD) 
but do not show any treatment for any right knee disorder.

The veteran's residuals of a fracture to the right knee have 
been evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  That code provides that 
arthritis due to trauma, substantiated by x-ray, should be 
rated as degenerative arthritis.  Under Diagnostic Code 5003 
for degenerative arthritis, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific join involved.  When however, the limitation 
of motion of the specific joint is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  The appropriate diagnostic codes for limitation 
of motion of the knee are Diagnostic Codes 5260 and 5261.  
Normal flexion of the knee is to 140 degrees and normal 
extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, 
Plate II. 

Under Diagnostic Code 5260, a noncompensable rating is for 
application when flexion is limited to 60 degrees.  A 10 
percent rating is for application when flexion is limited to 
45 degrees, and a 20 percent rating is for application when 
flexion is limited to 30 degrees.  Under Diagnostic Code 
5261, a noncompensable rating is for application when 
extension is limited to 5 degrees; a 10 percent rating is for 
application when extension is limited to 10 degrees; a 20 
percent rating is for application when extension is limited 
to 15 degrees.

Although the examiner who conducted the December 1997 VA 
examination commented that there was no limitation of motion, 
the Board observes that flexion does appear to be limited to 
124 degrees whereas the norm is 140 degrees.  38 C.F.R. 
§ 4.71, Plate II.  However, it is readily clear that such 
limitation of flexion is not compensable under Diagnostic 
Code 5260.  Moreover, the examiner found no evidence of any 
additional limitation due to pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Nevertheless, because there is some 
limitation of flexion, the current 10 percent rating appears 
to be warranted under the provisions of Diagnostic Code 5003.  
However, there is simply no basis for entitlement to a higher 
rating.  

The outpatient records cover over a year and reveal that the 
veteran did not seek treatment for any right knee problems 
during that time.  He did testify at his hearing that he had 
a flare up of pain four years prior and had been told by a 
presumably private physician that he should have knee 
surgery.  However, he did not get such a surgery, either at 
the private facility or his regular VA hospital.  Therefore, 
there is no medical evidence to substantiate flare-ups or the 
need for surgery.  Moreover, at his VA examination, the 
veteran reported occasional sharp pain but he did not report 
incapacitating pain and the examiner noted that the veteran 
did not take any pain medication except aspirin.  Further, 
examination has shown stability in the knee to be excellent, 
with no dislocation or inflammatory arthritis noted.  

In sum, the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent for right 
knee disability.  

II. Residuals of Fracture to the Right Ring and Little 
Fingers

The veteran also underwent a VA examination in conjunction 
with this claim for increased evaluation.  In December 1997, 
the examiner noted that the veteran was right handed and that 
the proximal interphalangeal joint and the right ring and 
little fingers were enlarged and ankylosed.  These joints 
were about twice the size of a normal joint.  Further, the 
right ring and little fingers each lacked one inch of 
touching the thumb tip and three inches of touching the 
medical transverse fold.  Grasping of objects was good for a 
pen but the veteran could not hold a glass in his right hand 
because of the last two fingers.  He also had difficulty 
holding a hammer.  He was diagnosed with posttraumatic 
ankylosis of the proximal interphalangeal joints, right ring 
and little fingers.
   
The VA outpatient records from March 1996 to October 1997, 
again, predominantly concern the veteran's ongoing treatment 
for COPD and asthma.  However, the veteran did report right 
hand finger stiffness in October 1997.  

Review of the statement of the case suggests that the 
veteran's residuals of fracture to the right ring and little 
fingers have been rated at 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010 for arthritis due to 
trauma.  As set forth earlier in this decision, this 
provision calls into for consideration of Diagnostic Code 
5003 for degenerative arthritis which refers to limitation of 
motion.  The Board finds no basis for a rating in excess of 
10 percent under these provisions.  

However, the examiner also noted that the veteran's proximal 
interphalangeal joints, right and little finger were 
ankylosed.  Therefore, the veteran's disability could also be 
rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5219 for 
unfavorable ankylosis of two digits of one hand.  The 
ankylosis is unfavorable, as the motion is not possible to 
within two inches of the media transverse fold.  Diagnostic 
Code 5219(b).  This code provides that ring and little finger 
ankylosis of the major hand warrants a 20 percent evaluation.  
As the veteran's ring and little fingers of his major hand 
are ankylosed, he clearly meets the standard for a 20 percent 
evaluation pursuant to that code.  However, he does not 
warrant a higher evaluation as only these two joints are 
unfavorably ankylosed.

III. Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his service-connected 
disorders have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  He has not been hospitalized for these 
disabilities.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 


ORDER

Entitlement to a disability rating in excess of 10 percent 
for the veteran's residuals of a right knee fracture is not 
warranted.  To that extent, the appeal is denied.

Entitlement to a disability rating of 20 percent for the 
veteran's residuals of fractures of the right ring and little 
finger is warranted. The appeal is granted to this extent.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

